         Case 1:20-cv-09622-AJN Document 37 Filed 04/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 4/26/21
TREZ CAPITAL (FLORIDA)
CORPORATION,
                                                    20-CV-9622 (AJN) (BCM)
            Plaintiff,
       -against-                                    ORDER
NOROTON HEIGHTS & COMPANY, LLC,
            Defendant.

BARBARA MOSES, United States Magistrate Judge.

       No later than May 17, 2021, the parties shall submit a confidential joint letter, emailed to

Moses_NYSDChambers@nysd.uscourts.gov, updating the Court as to whether the settlement

options discussed during the April 26 settlement conference remain viable.

Dated: New York, New York
       April 26, 2021
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
